                                          Case 3:14-cv-02346-JCS Document 464 Filed 07/20/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         DAVID WIT, et al.,
                                   7                                                       Case No. 14-cv-02346-JCS
                                                         Plaintiffs,
                                   8
                                                  v.                                       ORDER GRANTING MARY JONES’S
                                   9                                                       MOTION TO INTERVENE
                                         UNITED BEHAVIORAL HEALTH,
                                  10                                                       Re: Dkt. No. 461
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Mary Jones, a plaintiff in Jones v. United Behavioral Health, No. 3:19-cv-6999-RS,

                                  15   brings a motion for permissive intervention pursuant to Federal Rule of Civil Procedure 24

                                  16   (“Motion to Intervene”). Jones seeks to intervene in this action so that she may move to amend

                                  17   the November14, 2014 Stipulated Protective Order (“Protective Order”), ECF No. 61. Defendant

                                  18   UBH consents to Jones’s intervention for the limited purpose of moving to amend the Protective

                                  19   Order. Jones has consented to the jurisdiction of the undersigned magistrate judge pursuant to 28

                                  20   U.S.C. § 636(c). Accordingly, the Court GRANTS Jones’s Motion to Intervene subject to the

                                  21   limitation that her intervention is permitted only to allow her to move to amend the Protective

                                  22   Order.

                                  23            IT IS SO ORDERED.

                                  24   Dated: July 20, 2020

                                  25                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  26                                                   Chief Magistrate Judge
                                  27

                                  28
